File Pursuant to Rule 424(b)(3) Registration No. 333-146454 THIS PROSPECTUS IS NOT AN OFFER TO SELL THESE SECURITIES AND IS NOT SOLICITING AN OFFER TO BUY THESE SECURITIES IN ANY STATE WHERE THE OFFER OR SALE IS NOT PERMITTED. PROSPECTUS KEYSTONE CONSOLIDATED INDUSTRIES, INC. Subscription Rights to Purchase up to 2,500,000 Shares of Common Stock at $10.00 Per Share We are distributing at no charge to record holders of our common stock non-transferable subscription rights to purchase an aggregate of 2,500,000 shares of our common stock for an aggregate subscription price of $25,000,000.You will receive 0.25 of a subscription right for each share of common stock you hold of record at the close of business on January 28, 2008, subject to adjustments to eliminate fractional subscription rights. Each whole subscription right will entitle you, as a record holder of our common stock, to purchase one share of our common stock at a subscription price of $10.00 per share, which approximates the closing price of our common stock on January 28, 2008.If you exercise your subscription rights in full, then you may oversubscribe for additional shares, subject to certain limitations, to the extent shares are available. The subscription rights offering will expire at 5:00 p.m., Eastern Time, on March 17, 2008, unless extended by us.We do not anticipate extending the expiration date, in any event, beyond March 17, 2008.You may revoke your exercise of your subscription rights at any time prior to the expiration of the subscription rights offering. You should carefully consider whether to exercise your subscription rights before the expiration of the subscription rights offering.Our board of directors is making no recommendation regarding your exercise of the subscription rights. We may terminate or cancel the subscription rights offering at any time prior to its expiration. If the subscription rights offering is terminated, then we will return your subscription price payment, but without any payment of interest. We have hired First Southwest Company, a registered broker dealer, to assist us on a best efforts basis with respect to the offer and sale of our shares of common stock in the subscription rights offering to record holders of our common stock who reside in the State of Arizona.Except for the foregoing, the shares of our common stock in the subscription rights offering are being offered directly by us without the services of an underwriter or selling agent.It is expected that delivery of our common stock will be made as soon as practicable after the completion of the subscription rights offering. Our common stock is quoted on the Over-The-Counter Bulletin Board under the symbol “KYCN.” The last reported sales price of our common stock on the Over-The-Counter Bulletin Board on February 11, 2008, was $10.10 per share. SEE “RISK FACTORS” BEGINNING ON FOR A DISCUSSION OF CERTAIN FACTORS THAT YOU SHOULD CONSIDER BEFORE PURCHASING OUR COMMON STOCK. THE COMMON STOCK HAS NOT BEEN APPROVED OR DISAPPROVED BY THE SECURITIES AND EXCHANGE COMMISSION OR ANY STATE SECURITIES COMMISSION, NOR HAS THE SECURITIES AND EXCHANGE COMMISSION OR ANY STATE SECURITIES COMMISSION PASSED UPON THE ACCURACY OR ADEQUACY OF THIS PROSPECTUS. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. Subscription Price(1) Underwriting Discounts and Commissions(2) Proceeds to Us(3) Per Share of Common Stock $10.00 None $ 10.00 Total $ 25,000,000 None $ 25,000,000 (1) The subscription price represents the cash purchase price to be paid for the purchase of shares of our common stock issuable upon the exercise of subscription rights. (2) No discounts or commissions will be payable to any person or entity, including First Southwest Company, as a result of the offer and sale of any shares of our common stock in the subscription rights offering. (3) Proceeds to Us has been calculated before deducting expenses and fees payable by us estimated at $172,000, which includes any expected expenses and fees payable by us to First Southwest Company. The date of this prospectus is February 11, TABLE OF CONTENTS PAGE About this Prospectus i Questions and Answers iii Prospectus Summary 1 Risk Factors 10 Note Regarding Forward-Looking Statements 16 Use of Proceeds 17 Dividend Policy 17 PriceRange of Common Stock 18 Capitalization 19 Dilution 19 The Subscription Rights Offering 20 Selected Consolidated Financial Data 30 Description of Capital Stock 33 Material United States Federal Income Tax Consequences 35 Plan of Distribution 37 Experts 37 Legal Matters 37 Incorporation of Documents by Reference 38 Available Information 39 ABOUT THIS PROSPECTUS Unless otherwise stated or the context otherwise requires, references in this prospectus to “KCI” refers to Keystone Consolidated Industries, Inc., a Delaware corporation, and references in this prospectus to “we,” “us” and “our” refer, collectively, to KCI and its majority-owned subsidiaries. i You should rely only on the information contained or incorporated by reference in this prospectus. We have not authorized anyone to provide you with additional or different information. If anyone provides you with different or inconsistent information, you should not rely on it. We are not making an offer to sell securities in any jurisdiction where the offer or sale is not permitted. You should assume that the information in this prospectus is accurate only as of the date on the front cover of this prospectus, and any information we have incorporated by reference is accurate only as of the date of the document incorporated by reference, in each case, regardless of the time of delivery of this prospectus or any exercise of the subscription rights. Our business, financial condition, results of operations and prospects may have changed since such dates. ii QUESTIONS AND ANSWERS The following are examples of what we anticipate will be common questions about the subscription rights offering.
